Citation Nr: 1440150	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-02 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating for aortic stenosis with heart murmur as residuals of rheumatic fever (heart disability) from May 27, 2005, to July 2, 2009.

2.  Entitlement to a rating higher than 30 percent for aortic stenosis with heart murmur as residuals of rheumatic fever from July 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D.Cleary, Counsel



INTRODUCTION

The Veteran served on active duty from February 27 to April 20, 1951.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for aortic stenosis and a heart murmur as residuals of rheumatic fever, assigning a 0 percent rating effective May 27, 2005, and a 30 percent rating as of July 2, 2009.  This rating decision effectuated an August 2010 Board decision, which granted service connection for this disability.

This case has been certified to the Board as including an earlier effective date claim for the grant of the 30 percent rating.  See July 2014 VA Form 8.  This reflects the Veteran's terminology in his notice of disagreement.  The November 2010 rating decision granted service connection and established a staged rating with an initial noncompensable (0 percent) rating and a higher, 30 percent, second stage.  See Fenderson v. West, 12 Vet App 119, 125-26 (1999)(allowing for assignment of different ratings for distinct periods of time, based on the facts found).  The Veteran is not tasked with knowing VA's terms of art.  Given the Veteran's disagreement with these ratings, the claim is more accurately described as an appeal of an initial staged rating (a distinction which allows for the possibility not only of an earlier date for the 30 percent rating, but for additional, intermediary stages).  Thus, it has been recharacterized on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From May 27, 2005, the Veteran's heart disability was characterized by an ejection fraction of more than 50 percent, no episodes of congestive heart failure, and the lone stress test results estimated that his activity level was more than 5 METs to 7 METs.

2.  As of January 2, 2013, the Veteran's heart disability has been characterized by dyspnea and fatigue at a workload of more than 3 METs but not greater than 5 METs.


CONCLUSIONS OF LAW

1.  From May 27, 2005, to January 2, 2013, the criteria for a 30 percent rating, but no more, for aortic stenosis with heart murmur as residuals of rheumatic fever are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000 (2013).

2.  As of January 2, 2013, the criteria for a 60 percent rating for aortic stenosis with heart murmur as residuals of rheumatic fever are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7000 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished.  The claims file, including the electronic evidence, contains post-service reports of VA and private treatment and examination.  The Veteran's service treatment records were not available.  See April 2008 Formal Finding Memorandum.  His statements in support of the claim are of record.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

As the present appeal stems from an initial rating assignment, the Board must consider the entire period involved, and consider staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007)(allowing for the assignment of staged ratings when the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Valvular heart disease, including rheumatic heart disease, is rated under Diagnostic Code (DC) 7000.  38 C.F.R. § 4.104.  Under this diagnostic code, a veteran is rated 100 percent disabling during active infection with valvular heart damage and for three months following cessation of therapy for active infection.  38 C.F.R. § 4.104, DC 7000.  Heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when continuous medication is required, is rated 10 percent disabling.  Id.  Heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Id.  Heart disease resulting in more than one episode of acute congestive heart failure  in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent, is rated 60 percent disabling.  Id.  Heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  Id.

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shovelling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 2. 

In his lay statements, the Veteran has reported dizziness and shortness of breath due to his heart disability.  Throughout the claim period, VA and private treatment records show a heart murmur.  Ultimately, he underwent an electrocardiogram in July 2009.  The results of that show an ejection fraction of 63 percent and mild left ventricular hypertrophy.

In January 2010, the Veteran underwent a VA examination in conjunction with his service connection claim.  At that time, the Veteran reported dyspnea on extreme exertion.  There was no evidence of congestive heart failure or pulmonary hypertension.  This heart rhythm was normal.  He had a murmur.  The point of maximal impact was the fifth intercostal space.  The Veteran declined to take a treadmill stress test because of his age.  His estimated activity level was more than 5 METs to 7 METs.  He had a left ventricular ejection fraction of more than 50 percent.  This examiner found no effect on the Veteran's usual occupation, noting that he had worked as an electrician for 40 years without medical problems.

On January 2, 2013, the Veteran underwent another VA examination.  At that time, the examiner noted that the Veteran said he was not able to do as much in the way of activities as he had at the time of the prior examination, but this was also due to his comorbidities.  He treated his valvular heart condition with medication.  The Veteran had not had a myocardial infarction or congestive heart failure.  He did have a cardiac arrhythmia, first degree atrioventricular block.  His heart valve condition affected his mitral and aortic valves.  While he had a history of infectious cardiac condition, he had not undergone and was not undergoing treatment for an active infection.  The Veteran had not had a syphilitic aortic aneurysm or pericardial adhesions.  He had not had any surgical, non-surgical procedures, or hospitalization for treatment of his heart condition.  His heart rate was 57.  This heart rhythm and sounds were normal.  The point of maximal impact was the fourth intercostal space.  There was no jugular-venous distension.  Auscultation of the lungs was clear.  He had diminished peripheral pulses on both eth dorsalis pedis and posterior tibial.  He had trace peripheral edema on both lower extremities.  There was no evidence of cardiac dilation.  The echocardiogram showed evidence of left ventricular hypertrophy and showed normal wall thickness.  He had a left ventricular ejection fraction of 68 percent.  Interview-based METs testing found that the Veteran experienced dyspnea and fatigue at a workload of more than 3 METs but not greater than 5 METs.  The Veteran's left foot injury, osteoarthritis of the legs, and degenerative joint disease of the spine also affected these findings.  The Veteran's heart condition caused shortness of breath on exertion, which affected his ability to work.

Although prior to July 2, 2009, the Veteran's treatment records do not show the metabolic equivalent of work that results in dyspnea, fatigue, angina, dizziness, or syncope, the Board does not find a compelling reason to assume that this lack of relevant evidence is akin to evidence that the severity of the Veteran's disability increased as of the date of his echocardiogram.  In applying the benefit of the doubt to the Veteran, the Board finds that his heart murmur was noted throughout this period and it was only on July 2, 2009, that the necessary testing was performed to quantify the Veteran's symptom in a manner that allows for application of the rating criteria.  Thus, the Board finds that the hypertrophy noted on the July 2, 2009, echocardiogram was likely present for the entirety of the claim period.  Therefore, a 30 percent rating is granted for the period prior to July 2, 2009.  

The Board has considered whether at any point prior to the January 2013 VA examination, the Veteran's heart disability warranted a rating higher than 30 percent.  The evidence from this period shows an ejection fraction of more than 50 percent, no episodes of congestive heart failure, and the lone stress test results estimated that his estimated activity level was more than 5 METs to 7 METs.  The next higher rating of 50 percent requires more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left  ventricular dysfunction with an ejection fraction  of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7000.  Thus, the evidence of record falls short of the rating criteria for the next higher evaluation and a rating higher than 30 percent for this period is denied.

Finally, the Board notes that the Veteran reported an increase in symptoms at the time of the January 2, 2013, VA examination.  Indeed, the interview-based METs testing found that the Veteran experienced dyspnea and fatigue at a workload of more than 3 METs but not greater than 5 METs.  This satisfies the criteria for the next higher rating of 60 percent.  Although the examiner noted that some of this limitation was attributable to additional, non-service-connected disabilities, he did not quantify this impact.  Absent this, the Board must attribute the entirety of his limitations to the Veteran's heart disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (requiring medical evidence to differentiate between symptomatology attributed to a non-service-connected disability and a service-connected disability).  The record fails to show evidence of chronic congestive heart failure, left ventricular dysfunction with an ejection fraction of less than 30 percent, or that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, as required for the next higher rating of 100 percent.  Therefore, a 60 percent rating, but not more, is warranted for the Veteran's heart disability as of January 2, 2013.  

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder in that it accounts for the Veteran's limitation of activities based on metabolic equivalents.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is considered an element of initial ratings when raised by the record.  In this case, however, the issue of unemployability has not been raised.  Although the Veteran has reported that his heart disability limited the types of jobs he could take prior to his retirement, he has not indicated that this disability left him unemployable.  Furthermore, the medical evidence of record does not include any findings of unemployability.  Thus, the issue of entitlement to TDIU has not been raised.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

A rating of 30 percent for aortic stenosis with heart murmur as residuals of rheumatic fever from May 27, 2005, to July 2, 2009, is granted, subject to the law and regulations governing the award of monetary benefits.

A rating higher than 30 percent from July 2, 2009, to January 2, 2013, for aortic stenosis with heart murmur as residuals of rheumatic fever is denied.

A rating of 60 percent for aortic stenosis with heart murmur as residuals of rheumatic fever from January 2, 2013, is granted, subject to the law and regulations governing the award of monetary benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


